JOURNAL ENTRY AND OPINION
{¶ 1} This case came to be heard upon the accelerated calendar pursuant to App.R. 11.1 and Loc.R. 11.1, the record from the Cuyahoga County Court of Common Pleas and the briefs and oral arguments of counsel. The municipal court found defendant Donald Novick guilty of several traffic offenses, the primary being his citation for a shifting load that arose when ten grocery store shopping carts that he had been towing behind his vehicle snaked out into the road. In this pro se appeal, he complains that the city failed to present sufficient evidence that the arresting officer witnessed the offense and that he had not been wearing a seat belt.
{¶ 2} The court heard sufficient evidence to prove that the police officer witnessed the offense, as the officer testified that he watched Novick towing the carts for four blocks before making the traffic stop. See Tr. 7. As for the seat belt charge, Novick admitted that he had not been wearing a seat belt at the time. See Tr. 17. Finally, the officer's testimony, if believed, would support a charge of shifting load as the evidence showed that the shopping carts had fish-tailed into the street. See Tr. 10. The assigned errors are overruled.
Judgment affirmed.
It is ordered that appellee recover of appellant its costs herein taxed.
The court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this court directing the Cleveland Municipal Court to carry this judgment into execution. The defendant's conviction having been affirmed, any bail pending appeal is terminated. Case remanded to the trial court for execution of sentence.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
PATRICIA A. BLACKMON, J., and FRANK D. CELEBREZZE, JR., J., CONCUR.